Motion Denied; Order filed August 27, 2015.




                                      InThe

                    Fourteenth Court of Appeals

                              NO. 14-13-00094-CV

                         JAMES STEARNS, Appellant

                                        V.
   LISA MARTENS AND STEARNS POOLS AND SPAS, INC., Appellees



                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 09-DCV-169484

                                     ORDER

      Appellee Lisa Martens has filed a motion to dismiss this appeal from the
trial court’s final divorce decree. The court ordered that the motion would be taken
with the case. In her motion, Lisa asks this court to dismiss this appeal because,
according to Lisa, (1) appellant James (Jim) Stearns voluntarily accepted the
benefits of the divorce decree in various ways and therefore Jim is estopped from
challenging the decree on appeal; and (2) Jim is estopped from appealing the
decree because he has unclean hands based on various alleged acts and omissions.
Lisa submitted evidence in support of her motion. Jim responded in opposition
and submitted evidence in support of his position that he has not voluntarily
accepted the benefits awarded to him in the divorce decree such that he is estopped
from appealing this decree.

      After considering Lisa’s motion, Jim’s response, the evidence submitted by
the parties, and the parties’ respective arguments, this court concludes that (1) Jim
has not voluntarily accepted the benefits awarded to him in the divorce decree such
that he is estopped from appealing this decree under Carle v. Carle, 234 S.W.2d
1002, 1004 (Tex. 1950) and its progeny; and (2) Jim is not estopped from
appealing the divorce decree based upon the doctrine of unclean hands.
Accordingly, Lisa’s motion to dismiss the appeal is denied.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Busby.